Citation Nr: 0008007	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
September 1987 and from July 1989 to September 1990.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the Winston-
Salem, North Carolina RO that denied entitlement to service 
connection for pancreatitis and denied entitlement to an 
increased (greater than 10 percent) rating for hypertension.  
In April 1999, the rating for the veteran's hypertension was 
increased from 10 percent to 20 percent and the appeal was 
continued.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
pancreatitis has been obtained by the RO.

2.  The veteran suffers from pancreatitis that had its onset 
during active military service.


CONCLUSION OF LAW

Pancreatitis was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from October 1983 to 
September 1987 and from July 1989 to September 1990.  Service 
medical records from the veteran's first period of service 
note that the veteran was seen in August 1985 with a one-week 
history of abdominal pain and bloating.  She reported 
drinking four to six beers a day.  Examination revealed some 
mild bloating and tenderness in the epigastrium with no overt 
peritoneal signs.  An ultrasound of the gallbladder ruled out 
underlying biliary disease.  Diagnosis was acute 
pancreatitis.  A December 1985 service medical record notes 
the veteran's complaints of abdominal pain and bloating for 
the past 36 hours.  She denied alcohol use.  Examination 
revealed that the abdomen was minimally distended.  
Epigastric tenderness was noted.  Bowel sounds were positive 
but hypoactive.  Ultrasound revealed normal kidneys and 
gallbladder.  Impression was recurrent pancreatitis.  Service 
medical records note that the veteran was hospitalized from 
July 1986 to August 1986.  Complaints included abdominal 
pain; diagnoses included acute pancreatitis.  A February 1987 
service medical record notes the veteran's complaints of 
intermittent abdominal pain.  Impression was symptoms 
consistent with recurrent pancreatitis, possible peptic ulcer 
disease.  A March 1987 ultrasound revealed a normal 
gallbladder and pancreas.  A June 1987 separation examination 
report notes the veteran's history of pancreatitis.  She was 
found to be physically qualified for discharge.

Service medical records from the veteran's second period of 
service note that she was hospitalized from April 1990 to 
August 1990 following a suicide attempt.  A history of 
pancreatitis was noted.  Diagnoses included alcohol 
dependence.  Discharge was recommended; the veteran was 
discharged in September 1990.

In 1995, the veteran submitted a claim for service connection 
for pancreatitis.  In support of her claim, she submitted 
private treatment records from Duke University Medical Center 
dated from 1992 to 1995.  These treatment records note that 
the veteran was seen on several occasions for pancreatitis.  
Specifically, treatment records dated in July 1992 note that 
the veteran was admitted with complaints of abdominal pain 
that had developed into severe epigastric pain.  The veteran 
described her alcohol intake as a few beers a week; she 
stated that she never drinks to the point of being drunk or 
unable to fulfill her job as a nurse.  She denied any 
abdominal trauma or history of stone disease.  The examiner 
noted that the veteran's medical history was not suggestive 
of biliary colic.  Examination revealed decreased bowel 
sounds, and right upper quadrant and epigastric tenderness 
without rebound.  No masses or hepatosplenomegaly were noted.  
Rectal examination was unremarkable.  Liver function tests 
were within normal limits.  Ultrasound revealed a normal 
gallbladder with no biliary ductal dilation.  Abdominal CT 
scan revealed minimal edema of the pancreas with some fine 
scattered calcification suggesting chronic pancreatitis, but 
no cyst, phlegmon or significant fluid collections.  
Impression included acute pancreatitis, possibly secondary to 
alcohol use.  

A December 1994 treatment record notes that the veteran was 
seen by the Biliary/Pancreatic Service.  A history of 
pancreatitis was noted.  The examiner noted that the veteran 
was hospitalized in 1992 and at that time ultrasound revealed 
no evidence of gallstones and other etiologies including 
alcohol, lipids and medications were excluded.  The examiner 
further noted a history of intermittent abdominal pain since 
1992.  Impression included chronic pancreatitis and pancreas 
divisum.  

Treatment records dated from January 1995 to February 1995 
note that the veteran was admitted with abdominal pain and 
dehydration secondary to a bout of pancreatitis.  The veteran 
ultimately underwent a laparoscopic jejunostomy feeding tube 
placement.  It was noted that the veteran was seen by the 
Psychiatry Service for management of chronic pain; psychiatry 
felt that the veteran's symptoms were consistent with 
narcotic dependence complicated by recurrent pancreatitis.  
Impression included chronic pancreatitis with recurrent 
exacerbations.  The examiner stated that "[t]he etiology of 
her pancreatitis remains unclear."  

An April 1995 treatment record notes that the veteran was 
seen by the Biliary/Pancreatic Service.  A history of 
recurrent idiopathic pancreatitis and pancreas divisum was 
noted.  Examination revealed a soft and non-tender abdomen.  
The jejunostomy tube was intact.  Impression was chronic 
pancreatitis.  The examiner noted that the veteran was doing 
well on significant doses of continuous narcotic analgesics.

In addition, VA outpatient treatment records dated in 1995 
note that the veteran was seen on several occasions with 
various complaints.  A May 1995 treatment record notes the 
veteran's history of daily alcohol use from the age of 28 to 
the age of 38.  The veteran reported that her last drink was 
in December 1994.  Assessment included alcohol dependence, 
with secondary pancreatitis, in partial remission.  A June 
1995 treatment record notes an assessment of chronic 
pancreatitis secondary to pancreas divisum, alcohol.  A July 
1995 treatment record notes the veteran's history of daily 
alcohol use since 1985.  She indicated that she stopped 
drinking in December 1994 because of severe pancreatitis.  
Assessment included chronic pancreatitis and alcohol 
dependence. 

In a December 1995 letter, Susan J. Diem, M.D., of the Durham 
VA Medical Center stated that the veteran 

suffers from chronic pancreatitis, which 
causes her chronic abdominal pain.  She 
has required multiple hospitalizations 
for exacerbations of her pancreatitis and 
currently requires large doses of daily 
narcotic medicines for pain control.  In 
addition, [the veteran] suffers from 
alcohol dependence.

VA treatment records dated from 1996 to 1998 note that the 
veteran was seen on several occasions with ongoing complaints 
of pancreatitis.  A July 1996 treatment record notes the 
veteran's complaints of chronic pain and a history of chronic 
pancreatitis secondary to alcohol abuse.  A November 1996 
medical record notes that the veteran reported 35 minutes 
late for an appointment with a social worker.  An odor of 
alcohol was detected and breathalyzer results were .01.  The 
veteran denied any alcohol use, and indicated that she had 
used mouthwash that morning.  A March 1997 VA hospitalization 
report notes the veteran's long history of pancreatitis.  It 
was noted that the veteran has had constant pain for many 
years and has become dependent on narcotics.  The veteran's 
long history of alcohol and substance abuse was also noted.  
The veteran was admitted with an acute exacerbation of end-
stage chronic pancreatitis.  The examiner opined that this 
was most likely secondary to continued alcohol abuse.  The 
veteran denied any alcohol use.  However, the examiner stated 
that she had an aspartate transaminase twice her alanine 
transaminase, low magnesium, and a borderline high mean 
corpuscular volume, all consistent with chronic alcohol use.  
VA hospitalization records dated from July 1998 to August 
1998 note that the veteran was admitted with psychiatric 
complaints.  A history of pancreatitis, complicated by 
pancreatic enzyme burnout, diabetes and pseudocysts, was 
noted.  A history of alcohol abuse was noted.  The veteran 
reported that she had been a "weekend drinker," but that it 
was not sufficient enough to cause her medical problems.  She 
reported that she stopped drinking in 1994.  Upon admission, 
the veteran's blood alcohol was 118.  It was noted that 
medical treatment teams have documented suspicion of alcohol 
use despite the veteran's insistence that she has not drunk 
alcohol since 1994.  Diagnoses at discharge included chronic 
pancreatitis.  A VA hospitalization report dated from 
September 1998 to October 1998 notes the veteran's history of 
chronic pancreatitis with endocrine and exocrine dysfunction, 
which "may be due to the [veteran's] long history of alcohol 
abuse," reported by the veteran to be in remission for three 
years.  The veteran complained of chronic pain secondary to 
pancreatitis.  It was noted that the veteran was on chronic 
Methadone therapy, Percocet and Clonazepam for her pain.  
Diagnosis at discharge included chronic pancreatitis with 
endocrine and exocrine dysfunction.

Analysis

The veteran contends that her pancreatitis began during 
service.  Her claim for service connection is well grounded, 
meaning it is plausible.  38 U.S.C.A. § 5107(a).  The 
relevant evidence has been properly developed to the extent 
possible, and there is no further VA duty to assist the 
veteran with this claim.  Id. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  However, no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 C.F.R. §§3.1(n), 3.301.  Under 38 C.F.R. § 
3.301(d), an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol by the person on whose service 
benefits are claimed.  For the purposes of this section, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.

In a February 1998 opinion, the VA General Counsel determined 
that payment of service-connected benefits for alcohol or 
drug abuse was precluded, but recognized that other VA 
benefits were available on the basis of disability or death 
that is proximately due to or the result of service-connected 
disability.  VAOPGCPREC 2-98 (February 10, 1998); see also 
Barela v. West, 11 Vet. App. 280 (1998) (clarifying that 
"[s]ection 1110, by its terms, prohibits only the payment of 
'compensation' for disability due to alcohol and drug abuse; 
it does not bar an award of service connection").

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, a claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the claimant prevail.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the case at hand, the available medical evidence shows 
treatment for abdominal pain on several occasions during the 
veteran's first period of service with a diagnosis of 
pancreatitis, and essentially continuous pancreatic 
symptomatology thereafter, with a diagnosis of chronic 
pancreatitis established in 1994.  In this case, the medical 
evidence of record clearly establishes that the veteran's 
pancreatitis did, in fact, have its inception in service.  

However, the etiology of the veteran's pancreatitis is 
uncertain.  The Board notes that several VA physicians have 
related the veteran's pancreatitis to her drinking, and a 
condition resulting from substance abuse is not a disability 
for which service connection can be granted for compensation 
purposes.  However, the veteran's private physicians were not 
certain that the veteran's pancreatitis was secondary to 
alcohol abuse.  The most recent (1995) private treatment 
records note that the etiology of the veteran's chronic 
pancreatitis is "unclear."

Moreover, the Board notes that alcohol abuse during the 
veteran's first period of service has not been established.  
Service medical records for the veteran's first period of 
service show that the veteran reported consuming four to six 
beers a day in August 1995.  When the veteran was seen for 
pancreatitis in December 1985, she denied any alcohol use.  
No other documentation of excessive alcohol use or diagnosis 
of alcohol abuse is noted for the remainder of the veteran's 
first period of service.  No diagnosis of alcohol dependence 
is noted until 1990, during the veteran's second period of 
service and after the diagnosis of pancreatitis had been 
established.

As previously noted, under the benefit-of-the-doubt rule in 
38 U.S.C.A. § 5107(b), for the appellant to prevail there 
need not be a preponderance of the evidence in her favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 54.  Given the medical evidence set 
forth above, such a conclusion cannot be made in this case.  
A reasonable doubt has been raised on the question of whether 
the veteran has chronic pancreatitis that is due to alcohol 
abuse of an inservice origin.  It is the Board's judgment 
that the relevant evidence is in relative equipoise on the 
question at hand and, therefore, the benefit of the doubt 
doctrine is applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  Accordingly, the board finds that service connection 
for chronic pancreatitis is warranted.


ORDER

Entitlement to service connection for chronic pancreatitis is 
granted.


REMAND

The veteran also contends that she has hypertension that is 
more disabling than currently evaluated.  She further 
contends that her hypertension has gotten worse since her 
last VA examination in September 1997, at which time findings 
included hypertension and angina.

In a statement received by the RO in September 1998, the 
veteran stated that she was receiving ongoing treatment for 
her hypertension at the Durham VA Medical Center (VAMC) and 
at Duke University Medical Center.  During a June 1999 
personal hearing, the veteran testified that she is receiving 
medication for her hypertension from the Durham VAMC.  The 
reports of the veteran's recent treatment are not of record.

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims has held that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  It is the Board's judgment that, given the 
number of years that have elapsed since the last VA 
compensation examination, the veteran's claim of increased 
disablement, and the apparent ongoing treatment for 
hypertension, she should be afforded a special VA 
cardiovascular examination following the gathering of all 
available medical records.

The case is consequently REMANDED for the following action:

1.  The RO should contact the veteran and 
inquire as to where she has received any 
treatment for her hypertension since 
1999.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers, including Duke 
University Medical Center and the Durham 
VAMC, and request copies of all medical 
records concerned with treatment of the 
veteran for hypertension since 1999.  All 
records obtained should be associated 
with the claims folder.

2.  Arrangements should then be made to 
have the veteran undergo a special 
cardiovascular examination in order to 
ascertain the nature and severity of her 
hypertension, as well as any 
complications due to her hypertension.  A 
detailed history should be obtained, 
including the duration and frequency of 
any anginal attacks.  All indicated 
special tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
prior to conducting the examination.

3.  Thereafter, the RO should 
readjudicate the appellant's claim, 
considering both the old and the revised 
rating criteria concerning hypertension.  
If the appellant's claim is denied, a 
supplemental statement of the case should 
be issued.  The appellant and her 
representative should be given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



